Title: Enclosure: Isaac A. Coles to a Young Friend in Virginia, 30 December 1812
From: Coles, Isaac A.
To: Anonymous


            
              Dear —. Camp on the 11. mile Run—branch of the Tonewanta Dec. 30th 1812.
              My letter to you of the 30th Oct: gave you a faithful account of all that had been passing on this frontier up to that time—I will now proceed to bring down my narrative to the termination of the Campaign—
              On the 7th Nov:—The General issued an order (See A) for hutting—on the 8th I commenced the work with one company, and on the 9th had sent off three other companies, when the Order was Countermanded—Every thing must be restored (I was told), to the situation in which it was previous to the Order of the 7th—Capt Morgan’s company was recalled & the drill recommenced—On the 10th the General’s address (B.) “to the men of the State of New York” made it’s appearance, & another on the 17th (C) to the “Soldiers of the Army of the Centre” and on the 25th the Order (D)—
              About 2 oclock on that day as I was preparing to eat my dinner, Capt King rode up to the door of my tent, & delivered the Generals order that the Regt should immediately be drawn out under arms in front of their camp—I was privately informed by the Capt that they were required to suppress a mutiny at Buffalo—The Baltimore volunteers had the day before pulled down the House of a man in Buffalo named Pomeroy, for saying “that he wished every volunteer who attempted to cross the Niagara river might either be drowned or shot.”—they had been so riotous that the Artillery had been called in to put an end to the tumult, and as some resistance was made, two or three of the Baltimore volunteers had been severely wounded. This produced a considerable degree of feeling in the corps, and they threatened to take vengeance—We were urged to hasten our march as it was apprehended that blood had already been spilled—we left our dinners untasted—many of us hastened away without even taking time to put on our big Coats—this also was the case with the Soldiers tho the cold was very severe—On our arrival at the Village every thing was quiet— We were however drawn up (the whole Brigade) in front of the encampment of the Baltimorians, and remained for a considerable time under arms, while Genl Smyth, Col: McClure & Col: Parker were conferring—at length I received an Order to take the command of the Brigade and march it to Black Rock—The road being very bad I did not arrive until some time after night—I had halted the troops in the Street when Genl S. Came up and directed me to march on as far as the navy yard—here again they were halted & suffered to remain on the beach until they were perfectly benumbed with cold—I went to find the General & he observed “Your men must suffer, march them into the woods & let them kindle fires”—I sent the 5th & 13th to Col: Winders encampment and conducted the 12th & 20th to the fires of the Atly, a short distance from the navy yard on the creek (conjocates). Here we remained until 10. or 11. Oclock, when Lt Col: Boerstler came to me, and informed me that a council of war had been held in the Shop near the bridge, to which Col: Winder & Capts King & Bankhead had been admitted, and that he had got in he scarcely knew how—that every one had been carving out something for himself, & that when they had finished, he asked them if they would not permit him to take a part—when Genl S. observed—“’tis true we have forgotten Col: Boerstler”—when a command had been assigned him also—very soon after Capt Bankhead came into the Tent, assembled the officers, and read to us an Order (see E) giving to Capts King and Bankhead the two most important commands with all the Sailors, while Col: Boerstler, myself & Major Campbell had inferior parts assigned us—This was sufficiently mortifying, but Major C. & myself had Still the additional mortification of having such a command, not in the Ordinary course of our duty assigned us without consultation, & without even knowing the nature or object of the service on which we were ordered—
              I immediately paraded my men, organized them anew, gave each Officer such instructions as seemed proper, and marched them on board the boats—All the Sailors having been assigned to King & Bankhead, & most of our men being from the upper country were so ignorant of the use of the Oar that it was with the greatest difficulty that the boat in which I embarked could gain the Shiping which had been fixed on as the place of rendezvous—The boats were many of them half full of water & Ice, the Oars were scattered about, the thole pins were broken, many were so leaky as to be on that account unfit for use, and were to be drawn down after our embarkation had commenced & put into the water—nothing had been prepared, & much time was lost & some confusion produced. I waited for half an hour at the Shiping, but my boats not coming up, I went in search of them, and found that they had not been able to stem the current, but had been driven down on the Bar, and one had filled and sunk, & the Officer was searching for another boat—Lt Col: Boerstler’s & Major Campbell’s Commands did not fare better than my own, & of the whole only three Boats reached the place of rendezvous—Most of the night had been wasted, and it was obvious without a better arrangement the enterprize must fail.—Col: Winder went to the Genl & made a representation to the General, & on his return ordered us to our respective Encampments—Thus failed attempt no 1.—
              It will no doubt be a matter of great astonishment to you that after waiting for so many weeks, the whole regular Army (the Artly excepted) should thus have been hurryed off in the midst of darkness without any previous intimation either to the Officers or men, without any one’s understanding distinctly where he was to go, or what to do—with one half of the Soldiers, on account of some irregularity on the part of the commissary, without food during the whole day and without big coats in a night of intense Cold—& what was more astonishing then all, with Orders even if successful every where, immediately to return and abandon the Conquest they had made—The want of success might have been attended with the loss of the whole Army, while complete victory would have brought with it no inconvenience to the enemy which might not have been repaired in a shorter time than we had taken to inflict it—nor would it have been very honorable to the far famed “Army of the Centre” to have passed “the Stream of Niagara” to steal a few men from their beds, & then run back again without suffering the sun to rise up on them—
              On the 26th one hundred men were ordered down to the Boat Yard, “to accustom themselves to row boats on the Niagara River”—(see F) & on the 27th appeared the Order Marked (G)
              In the Evening Capt King rode into camp & requested that the Regt might be drawn up under Arms—which having been complied with, the companies were asked seperately to volunteer for an enterprize that evening—Capt Sangster offered himself & his men. King said (rather harshly, “I don’t want Officers Sir” (He had selected Morgan, Houston & Parker from the 12th) Sangster’s men resented the slight put upon their Capt and not a man of his company moved—from the other companies however more than were required steped out & were Marched off just before night—I never saw men in whom I felt more confidence—they were the cream of the Regt & marched off with the greatest annimation—their conduct that night showed that they were not unworthy of this confidence—.
              King who had a greater influence over the General than any one else was permitted to select such officers as he chose & about 100 men & some Sailors, & was ordered to pass the river during the night, Carry the batteries & make as many Prisoners as he could, & return—& Lt Col: Boerstler was directed with Another party to land below & break down the Bridge over the small creek, & take the guard stationed there  Lt Angus of the navy, & Capts Morgan, Sproul & Dox Accompanied King—This was a well planned enterprize, & had it been followed up would have rendered the passage of the river an easy task—
               King made good his landing about one Oclock in the morning with a part of his force—carried the Batteries & spiked the cannon of the enemy—set fire to the House in which the Artillery Horses were kept & burnt it to the ground—every where American valor, Aided by American Bayonets, was triumphant—but unfortunately Lt Angus with his brave but impetuous Sailors, supposing that a retreat had been Ordered, embarked & put off with every Boat, leaving King, Morgan & Sprowl with only 30 or forty men behind—Finding themselves abandoned by their companions, they proceeded down the Beach, as far as the Bridge hoping to meet with Lt Col: Boerstlers party and here they were fortunate enough to find two boats in which Sproul, Morgan, Lt Houston, the Prisoners they had made amounting to perhaps thirty, and the greater part of the men were embarked, leaving King and a small party behind—The boats were too small for all, & King refused to abandon any part of his Command—They had driven off or taken every party they had encountered & were then completely masters of the shore—it was proposed that Morgan’s should pass over with the Prisoners & send back for King, who said he would take some strong position & defend himself against any but a numerous party
              The watch words of the American party were, Winder, King & Angus—this is said to have led many of the enemy into difficulties—for mistaking it for a declaration that they were the friends of the King, they in some instances came up & were cut to pieces by our men, while protesting vehemently that they were the friends of King George—Morgan got a Ball thro’ his Hat, & King was slightly wounded in the foot and on the face. Lt Col: Boerstler when in danger of being cut off by superior numbers saved himself by calling out to his subalterns “Col: Such an one, take a position in the Orchard there”—Major such an One, defend the road &c “take care when you fire to fire by Battalion &c” He was indebted for his own safety to his Pistol—a British soldier was about to run him through with his Bayonet when he shot him dead at his feet—Whereever our raw recruits met the enemy they behaved with the greatest intrepidity—The first Battery was carryed at the point of the Bayonet under a fire of artillery & Musketry—The events of the night were all honorable to the American character—
              Angus when he returned with his Sailors reported that the rest of the party were either taken or cut off, & it was not until the arrival of Sproul & Morgan (Lt Col: Boerstlers enterprize having been directed to another quarter) that the real state of things was known—Col: Winder now immediately embarked with his men, & hastened to the relief of King, determining to occupy the shore before reinforcements cld arrive from chippawa—Genl Smyth on learning from Sproul the complete success of King’s party, & that the whole of the Opposite shore was in our possession, ran up the bank, & waving his Hat, huzza’d, & called out to the troops “Canada is Ours”—the troops assembled cheered three times, & those from Grangers camp arriving in Sight at the moment, threw their hats in the air & huzza’d with great animation—when I reached the shore, I saw Col: Winders Regt about the middle of the river below the point of Squaw Island making for the Opposite shore In a very few moments after a severe and well directed fire was commenced on them of musketry and grape, and we had soon the mortification to see our van driven back, and relanding on the shore about a quarter of a mile below—it was evident they had suffered severely—While this was going on the 5th and 13th were slowly embarking, and the 12th & 20th were employed in hauling the scows off the frames on which they had been built, into the creek, for the purpose of embarking the Artillery—However astonishing this fact may appear, it is nevertheless true—after all the preparation that had been talked of, and after all the Orders that had been written, nothing was ready—nothing arranged—Our General did not know even that a thole pin was necessary to enable one to row, or that there must be Oars—After some time we succeeded in getting the scows into the water—a Ball had struck the bank not far from the spot where General Smyth was sitting on his Horse; I perceived that it had attracted his notice and in the next moment his Brigade major came to order our men to be marched under the cover of a small hill on the edge of the creek,—I mention this little circumstance from the effect which it seemed to produce on our men—They would willingly have followed the General into the midst of the Balls which they saw ploughing up the water around Col: Winders boats—they all seemed eager to push forward & rescue their companions or at least to share the danger—at such a moment how mortifying was such an Order.
              After Col: Winders men were marched up and had joined us at the Navy Yard, the 12th & 20th were Ordered to embark. We immediately went on board of Our boats & rendezvoused at Genl Porters Lumber House The boat in which I was became now the leading boat of the Whole Army—Some short time after we reached the wharf, two or three sailors went over & burnt three Houses on the beach; & remained near an hour unmolested—I saw no one moving on the opposite shore—below at some distance, but too far to have interfered with our landing was a body of troops, perhaps 3 or 400 or more, with a nine pounder—the moment was particularly Auspicious—I felt it and was quite fevered at the delay—every moment was precious—I spoke to Col: Parker “In the name of Heaven why does the Genl keep us here? every moment the enemy are reinforced—they will have time to bring up their Artillery and to oppose our landing, which now you percieve they are not prepared to do”—During this time Genl Smyth was posted on Horse back on the Hill in the Village of Black Rock—The 14th & 23d the 5th & 13th the Artillery & Volunteers were scattered along the shore in their boats, from the navy yard as far as General Porters Wharf. Capt Gibson had landed on Squaw Island about the time I embarked, & had fired some shot at the shore from the upper point where he was stationed & where he could have covered the landing of the troops, but he was soon ordered to reimbark & take his place in the line—Col: Parkers Regt had been probably an hour or an hour and a half at the wharf, when the enemy commenced a fire on us from a piece of Artillery which had been brought up, and had taken a favorable position to annoy us—several shots passed immediately over our boats, & one or two were very near taking effect—Poor Howard was within a few feet of loosing his head—the boats were now ordered to move higher up for the purpose it was said of making room for the Others who followed—this was scarcely done before there was a second Order to the same effect, and the Boats were now rowed up above the upper Battery at the foot of the rapid—here we remained some time when I received an order to land my men & form them on the beach—this was done—Another Order was received to make them stack their arms & dismiss them to get something to eat—The men were now scattered along the beach for a quarter of a mile and must have exhibited a curious appearance to the enemy—it was certainly one that did not intimidate him, for he drew up in Order of battle Opposite to us, & his artillery after some time took a position behind the old Batteries which would greatly have annoyed us. About 3 Oclock I was informed that the General desired to speak with me—I found him on the steep hill side below the upper Battery surrounded by his field officers—He informed us that he had called us together to ask our advice, & that he wished us to give him answers to the following questions without entering into any of the reasoning which might have influenced us—1st Is the force assembled here equal to the conquest & permanent Occupation of the Opposite Coast?—2d Is it advisable now to cross? and if not, will it be proper on any future day?—All the officers present were Opposed to crossing at that late hour, except Col: Swift of the Volunteers who gave his Opinion last & after hearing ours, so that he knew well that it would not cost much to be brave—Col: Parker, Major Campbell & myself thought the force inadequate—Col: Winder, Lt Col: Boerstler & Capt Gibson, spoke rather doubtfully, but inclined to the contrary belief—Genl Smyth stated his numbers at 2500, regulars, volunteers & all—Col: Parker, Major Campbell & myself believed that a landing might have been effected at any time during the morning without loss, & that even then it might be effected without very great difficulty, but we were opposed to crossing because we did not consider the army in a situation to effect the proposed object—“the conquest & permanent Occupation of the Country. ”—We were dismissed & Capt Gibson sent over with a flag, but the Object of it I have never distinctly known. He had scarcely got across, before the enemy gave us a shot from the Artillery which had been brought up, & of which I have already spoken—they had had time to make all their preparation and could not resist the temptation of firing on us in covey, for the whole beach was covered & but for the flag which was then discovered, I really do not know how the troops could have been drawn off without loss—that the General was sensible of this his conduct evinced, for without waiting for Capt Gibson’s return the officers commanding corps, were directed to form & march them off. Thus ended attempt no 2.
              General Smyth when he called his Officers together was perfectly acquainted with their sentiments—they had never taken any pains to conceal them—After the battle of Queenstown they had urged it upon him to shelter his men and nurse them for another campaign—Had he called them together then, all the disgrace which has attached itself to “the army of the Centre” would have been avoided—they were all of them fairly committed on the question, not only in their conversations in society but in all their communications to their friends. They had no confidence in the militia—they saw the undisciplined state of the regulars—they saw them dispirited and worn down by the diseases which their exposed condition had produced to nearly one half of their nominal strength—they believed that they were incapable of undergoing the hardships of a winter Campaign, & they believed that the encreased exposure arising out of such a state of things, would have added so many to the sick list, as to have reduced us to the necessity of surrendering, even if the Balls of the enemy did not contribute to thin our ranks—They knew from the deranged state of the Commissary’s & Quarter Master’s Depts that no aids could be expected from either—not even as much as four days provision could have been thrown over with us—The Volunteers had evinced a spirit that Augured little that was good—they had been guilty of great excesses—the Regulars & they had already fronted each other in battle array—They had left our Camp as it was found on trial that they could not be made to do duty with us, and we saw no means of getting over this difficulty in the enemy country—The Pennsylvanians had evinced so little zeal for the service that they could only be calculated on under the most favorable circumstances—they would follow after & get some share of fame if Victory was easy & to be achieved without danger, but would abandon you the moment you stood in need of their services—none of them it was believed would submit to the disagreeable and arduous duties of the camp. To invade the country & not maintain ourselves in it would have been as discraceful as a defeat—even to have stoped short of the entire possession of the peninsula would have been worse than not to have moved at all—We believed that whenever the country was invaded it shld be with a force that would not leave the contest a doubtful one—it should be a force that would render success certain—then all the population of the country not absolutely devoted to the cause of the King would flock to the American Standard, confident of finding protection & security beneath it—but against a force like ours, every man would have been found the side of the Govt the safe one & there he would have fought—even against his inclination he would have been on the side of his Government The recollection of Hull’s disastrous campaign wld have been fresh in his memory and the executions and confiscations that followed it—.
              These were some of the reasons that influenced us and I will add another as it respects myself—that with no force whatever, nor under no circumstances (thinking of Genl Smyth as I did) wld I have been willing to have passed into the enemy’s country—when we meet I will give you the reasons for this—now—standing in the relation that I do to him, it would not perhaps be proper to throw on paper all that I would say to you.——But this I will say—That had I been General S— on that day coming there as he did self advised & self supported—had I written Proclamations & addresses & committed myself (& I fear the reputation of his Country also) I would have been cut into mince meat, before I would have given back—I would have sprung into the foremost Boat and led on if Hell itself had Opened before me—
              After the failure on saturday every one was impressed with the belief that the campaign had terminated & that on sunday an order would be published for hutting—but instead of an Order for hutting one (See H) of a very different character was recieved—
              The regular Infantry was now so much reduced by sickness and exposure, that they did not make a total for duty of more than about 700 men—at Reveille on the morning of the 30th they were paraded, and marched to the navy yard for the third time on their way to Canada—When I got to the edge of the woods near the Bridge (Col: Parker being too much indisposed to comd) the Brigade major came to direct me to halt my men there, and to dismiss them to kindle fires—Here we remained until the evening, & it was rumoured that the attempt was put off till night—nothing however in an official shape was received until after night, when an Order was handed me requiring all the troops to embark at 3. oclock the next morning—General Porter was to lead in a Pilot boat, and the 12th & 20th now under my Command were to compose the van of the army—There was no consultation or conference with the officers that I heard of, certainly none with me tho. commanding a Corps—All that was communicated was contained in the short order refered to above—I did not even know where we were to land, or in what direction our attack would be made—I have since seen from Genl Smyths letter to Major General Dearborn, that Chippawa was the Object, which I know was not thought of by any Officer with whom I conversed—The early part of the night I spent with Cols Winder & Boerstler, and in the tent of the latter I got an hour, or two hours sleep—My men & officers lay by their fires in the woods—about one I went and joined them—the snow fell heavily on us, & we waited with impatience for the hour of embarkation at length it arrived but as every thing seemed still at the Navy yard, I sent Major Campbell to see & report what was passing there—He returned in a few moments & informed me that none of the troops were in motion I went myself then and met Doctor Bronough at the Bridge, who told me that Col. Winder, from whose camp he had that moment come, was getting in motion—I immediately returned to my men, paraded them, & marched them on board of their boats—they had been previously laid off into boat loads (40 in each) and every man instructed in his duty, so that the embarkation was effected in the shortest time possible, and with the greatest order & silence—they were undeniably the first infantry that embarked—Col: Winders Regiment embarked on the creek shortly after—soon after my men were on board, I was told that General Porter was in a Boat near me—I went & spoke to him, & enquired if he had any directions to give me as I was to follow immediately after him—He said “none come on, I am ready”—I cannot come said I, without seeing the General. I went then to Genl Smyth & said—“Genl My Regt is ready, shall I follow Genl Porter when he leads”—. “You will wait for Orders Sir”—. I asked him some questions about our landing, when I learnt for the first time from him, that it was proposed to land in a bay some miles below the point of Grand Island—I called my Officers together on the bank, & communicated this to them, and directed them to give the upper point of grand Island a good birth as they wld otherwise be in danger of grounding on the Shoals, and endeavored to impress on them the necessity of keeping their Boats together as much as possible, and of restraining their men from returning the fire of the enemy until we were near the shore, or at any rate until they ordered it—Each officer repaired to his Post, the men cold as it was remained in their places and observed the most profound silence—in every boat the Oars men previously selected, stood with their Oars erect waiting for the word—at length Capt Stanard who commanded the foremost Boat called out to me “Col:—Genl Porter is off, shall I follow him”—no Sir, you will wait for orders—I passed near the spot where the General sat on Horseback & said to him—“Genl Porter is off Sir”—“impossible”—. I will go & enquire for him again said I, but I fancy he is gone—. after a few moments I returned to him— “He may be here Sir, but I have not been able to find him”—. The General’s two Aids Bankhead & Swartwout (Burr’s man) were now dispatched & in every direction I heard them calling—“Genl Porter”—“Genl Porter—” He was not to be found—It was now beginning to be day, the artillery had been embarking at the mouth of the creek (conjockates)—the 5th & 13th some distance above, & the volunteers—viz—Allison’s Company, Collin’s—Philip’s—the Greens or a part of them, & the Baltimore volunteers &c. between the 5th and where I embarked—12 or 1500 in all might have embarked by at this time—The alarm had been beat for some time on the Opposite shore; it was now beginning to be so light that objects might be distinguished even across the river, when General Smyth sent for me to meet him on the Bridge—the officers of corps only were assembled—
              He began by telling us “that if we would then give him our advice he would be bound by it—That he had come there that morning with a determination to cross over to the Opposite shore or to perish in the attempt, but that on mustering his forces he had the mortification to find that the Pennsylvanians were absent, that only a part of the New York volunteers were there, & that General Porter himself could not be found. Under these circumstances he asked us if we would advise him to proceed”—Cols Porter, Winder, Schuyler & myself were unanimous in the Opinion that he Ought not—The project as I understood it could only have been executed at night, as we were to pass for a considerable distance within musket shot of the enemy’s shore, and to land in a Bay some distance above chippawa creek —If this had been attempted in the day, our destruction would have been inevitable—under the cover of night there would have been little difficulty in the enterprize—To attempt a landing in front of all the enemy’s Batteries, and in the face of a respectable & well disciplined force, seemed to me to be a very hazardous undertaking—I did not believe that our raw troops could be landed and formed under such circumstances, & I feared the consequences of that confusion which would inevitably have ensued. We were informed that the invasion of Canada was finally abandoned for the present season and that we must instantly take measures for Hutting our Regiments—Thus ended attempts no 3 and 4.—.
              The Regiments were marched back to their different encampments, and in the evening Major Campbell and myself rode to Buffalo, where we heard the General was, to see and converse with him about the spot on which he wished our Regt to take up it’s winter quarters—We found him at Landons, and got permission if we found the ground good on this creek to march it out here, where we could have the advantage of two excellent saw mills, and good water—He seemed not a little ruffled—
              The volunteers in the morning on marching out of their Boats had been guilty of every kind of extravagance—They set up savage yells—fired off their guns & some of them pretended to rave like madmen—the Balls were whistling in every direction and I was glad to march my men away from such a scene of confusion—In this temper they had proceeded to the Rock & had threatened Genl Porter, who in a speech to them denounced General Smyth as a coward &c &c and with the aid of a few barrels of whiskey (as it was said) turned the current of popular indignation from himself on the General who was now threatened with assassination—his address was buried with great form and even (as I heard) money was subscribed for his head—every where he was denounced (by his own soldiers) as a Traitor, a scoundrel, a coward, and all the vile and opprobrious epithets that could be heaped upon him—He said to the major and myself when we rose to take leave—“If you will wait a moment I will ride with you”—I stept into the Street to buy some articles I wanted, and was detained by several officers of the volunteers with whom I got into conversation, until he had left Landon’s—I very soon however overtook the party, and was told by Major Campbell that two soldiers of the Pennsylvania volunteers had followed the General for some distance calling him by all sorts of names—he bore it ’till one of them came very near & cried out “You General Smyth, you damn’d Tory you.”—He then turned his Horse snaped one of his Pistols at the mans breast, and was preparing to fire on him with the other when his son interposed—the man was terribly frightened—I saw him running off—(the General having permitted it) across the field to the Pennsylvania encampment—
              It was now for the first time that General Smyth came to pitch his tent in the centre of Our Regt—for the first time since I joined the Army I saw him within the Area of the Camp. But he had lost none of that cold and chilling reserve that kept all the world at a distance—he was enveloped still in that dense atmosphere of repulsion wh no one wished to penetrate—Sir Said young Spencer to a friend, returning from a visit to the General about the time of that his famous address “to the men of the State of New York” made it’s appearance—“depend on it this Smyth is a great man—a second Washington—he is so cautious and reserved—no one can get any thing from him—he knows how to keep his own councils, & must succeed—Sir, he even told me if he thought his own coat was acquainted with his intentions he would order it to be burnt”—It is believed that the General actually carried his caution so far that he never communicated even to himself his real plan, & that this was the cause of all our miscarryages—
              It is certain that he held so little intercourse with his army, that he scarcely knew one of the company Officers at all—& the field officers would have been perhaps in the same situation if they had not been required to call with their report when on duty, which was most commonly delivered with a formal bow, & then another of leave—they never met him in society—there was no interchange of sentiment—they knew nothing of his Opinions or feelings but through his general Orders—towards him personally as a man I never heard any one express any feeling of attachment or even of respect—as a Drill officer he is said to have merit—I only saw him twice (& then for a very short time) in the discharge of that duty—
              The General was in Camp and every one seemed gratified that he would now feel some of the hardships which for a long time we had been made to endure—now too it was expected that we should be permitted to approach him more nearly—that he would see the condition of the sick in Our Tents and that the Hospital would have at last one visit from him—but no—. between the guard and the Orderly all were kept at a distance, and during the five days that he remained, no one I believe ever saw him five feet from his Tent—.
              On the night of his arrival among us, about 9 or 10 Oclock we heard from an Officer that the volunteers in great strength had turned out to find him, & had sworn to have him either dead or alive—That Grangers House was surrounded, and that not finding him there, they were marching to force the lines of our encampment—Col: Parker instantly ordered the troops under arms, and we remained in that situation until persons could be sent out to ascertain the truth—A few had been at Grangers, and the report was as usual in such cases, exaggerated—
              Between the 4th and the 10th the most of our well men were sent down to this place to commence the labor of hutting, & the sick were afterwards removed as fast as Huts could be fitted up for them—We have lost in this Regt between 70 and 80, and the deaths still continue—we have now about half of our men on the sick report—Their situation is bad—it has however been much worse—40 Huts were covered in on the 28th and the men are now sheltered in some degree from the weather—I shall go on to make them comfortable as soon as it is practicable—
              I will not attempt to describe to you all that I have felt or suffered in this inglorious campaign—tho’ few of our men have fallen by the Boyonets, or by the balls of the enemy, yet the bloodyest conflicts might not have been more prodigal of life—This Regt had in it between 550 and 600 men—to day we have not 170 “present fit for duty” More than half have been put hors de combat—
              This little narrative you will find a faithful one of what has been passing here—it has been written off hand and is for yourself—I know well that it will not be improperly used—
              &c &c &c
            
            
              P. S.Since writing the above one of the brave men who crossed the river on the night of the 27th has been with me—he has read my narrative & pronounced it to be perfectly faithful except as to angus and his Sailors—who landed, were at the Storming of the Red House at which the light Artillery of the enemy were stationed, & where the resistance was extremely animated, and immediately from some misapprehension reimbarked—leaving only 30 or 40 men, who afterwards carryed the Batteries, and spread such terror that they found no enemy that dared to face them—King, Morgan, & Sproul & Houston had the honor of leading this intrepid band
              King had Ordered the barn containing the Artillery Horses to be fired, & it was not for some time that it was perceived that the order had not been Obeyed—a sailor & two soldiers volunteer’d to go back and perform the duty—after some time they returned all well mounted with excellent saddles and bridles &c. King ordered the Horses to be Bayoneted—the sailor was very unwilling to give up the plunder, and swore by Jesus if he could not take the Horse, he wld not lose his saddle which he accordingly brought over with him—
              From a half to two thirds of the infantry who embarked never landed at all—believing that a retreat had been Ordered—and it is said that many of the Sailors & of the infantry who first landed suffered from the fire of the hindmost boats—
            
          